Peck, J.
delivered the opinion of the court.
This was an action on the case, in assumpsit, for mesne profits.
The plaintiff introduced on the trial the record of a recovery in ejectment, between the same parties, for the land, and on which the profits had issued; and thereupon offered proofs of the value of such profits during the pen-dency of the action of ejectment. The court rejected the evidence.
It was proper to reject this evidence. Trespass for mesne profits was the proper action; and the form of action must not be departed from.
We do not perceive any error in the record.
Judgment affirmed.